Citation Nr: 9918237	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-07-444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) in excess of 30 percent prior to May 22, 1997 
and 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In December 1996, the Board remanded the case to the 
RO for further development.

The record shows that in October 1998 the RO increased the 
veteran's disability rating for PTSD to 50 percent from May 
22, 1997.  The veteran was notified of the determination in 
October 1998 and the appeal was not withdrawn.  The case has 
recently been returned to the Board for appellate 
consideration.


REMAND

Regarding the claim for an increased evaluation for PTSD, the 
Board observes that the RO has had the opportunity to 
consider the claim under the changes to the rating schedule 
for psychiatric disorders, effective November 7, 1996.  61 
Fed. Reg. 52695-52702 (Oct. 8, 1996).  The RO conscientiously 
developed the record to comply with the Board remand.  

The Board must point out, however, that veteran has claimed 
entitlement to a total disability rating based upon 
individual unemployability.  He filed a completed application 
form with the RO in September 1991.  There is evidence of a 
favorable determination of the veteran's eligibility for 
Social Security Administration (SSA) disability benefits 
initially in 1988 that was continued after review in 1998.  
On both occasions, the primary diagnosis was a psychiatric 
disorder.  In 1988 it was atypical anxiety disorder and in 
1998 "Affective Disorders".  

The veteran's claim for individual unemployability benefits 
is a pending claim, as it has not been adjudicated.  And, the 
Board finds the claim inextricably intertwined with the claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339-40 (1996).  The veteran's only service-connected 
disability is PTSD currently rated 50 percent.  Each basis of 
entitlement may provide a 100 percent rating.  The claim for 
individual unemployability must be fully developed as 
discussed in Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 
Vettese v. Brown, 7 Vet. App. 31, 35 (1994).  Further, the 
changes to the rating schedule for psychiatric disorders also 
included the repeal of 38 C.F.R. § 4.16(c).  

It appears that the SSA has provided records relevant in the 
adjudication of this appeal.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) and there is of record the favorable SSA 
determination.  The failure to adjudicate the intertwined 
issued of entitlement to individual unemployability benefits 
may reasonably be viewed as prejudicial to the veteran.  
Stegall v. West, 11 Vet. App. 268 (1998); see also Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

In addition, the Board observes that it appears the veteran 
filed a clear notice of disagreement from the initial rating 
of his PTSD in August 1990 in correspondence to the RO in 
July 1991.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that a claim such as the veteran's is properly 
framed as an appeal from the original rating rather than a 
claim for increase but that in either case the veteran is 
presumed to be seeking the maximum benefit allowed by law or 
regulations.  In Fenderson it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder and that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period, classified as "staged 
ratings".  The issue has been restated accordingly.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim for increase on 
the basis of individual unemployability.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Court has held that the duty to 
assist a veteran includes conducting a thorough evaluation so 
that the evaluation so that the decision will be a fully 
informed one.  Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990).

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his PTSD.  
After any necessary authorization for 
release of medical information is secured 
from the veteran, the RO should attempt 
to obtain copies of those treatment 
records identified by the veteran.  
Regardless of the response from the 
veteran, the RO should obtain copies of 
any current VA treatment records.  

2.  After review of the evidence 
currently of record regarding the 
veteran's claim for SSA disability 
benefits, the RO should contact the 
veteran to ascertain if SSA has completed 
any additional review of his claim since 
January 1998.  If so, the RO should 
request from the SSA copies of all 
additional medical records identified by 
the veteran to the extent they are not VA 
medical records.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current impairment caused 
by his service-connected psychiatric 
disorder.  The physician should conduct 
any tests deemed necessary.  The examiner 
should identify all of the veteran's 
psychiatric symptoms or manifestations 
and offer an opinion as to how each 
symptom or manifestation effects, and to 
what extent, his reliability, flexibility 
and efficiency levels, and, in general, 
his social and industrial adaptability.  
The RO should provide the physician with 
the information necessary for the 
physician to also make findings 
concerning the veteran's psychiatric 
disability in accordance with the current 
criteria.  If the veteran is found to 
have other psychiatric disorders, the 
manifestations and resultant impairment 
resulting from that condition should be 
dissociated from the service-connected 
psychiatric disorder to the extent 
possible.  The examiner should also 
assign a numerical score under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual of Mental Disorders.  
It is imperative that the physician 
explains the meaning of the numerical 
score assigned, in terms of social and 
industrial impairment.  The entire claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  

4.  The RO should review the examination 
report and ensure that it includes all of 
the requested findings and opinions.  If 
not, the report should be returned to the 
examiner for corrective action.  Stegall, 
supra.

5.  Thereafter, the RO should adjudicate 
the intertwined issue of entitlement to 
individual unemployability benefits in 
accord with the holdings in Friscia and 
Vettese and readjudicate the issue of an 
initial rating for PTSD in excess of 30 
percent prior to May 22, 1997 and 50 
percent thereafter in accordance with the 
applicable criteria, including 
consideration of the holding in 
Fenderson.  

If any matter considered is not resolved to the veteran's 
satisfaction, a Supplemental Statement of the Case should be 
issued and the veteran and his representative afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review, if otherwise in 
order.  In taking this action, the Board implies no 
conclusion, either legal or factual, as to any final outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

